The Chancellor.
The consideration for the deed from Richard McCurdy to Diana Thompson was a good and sufficient consideration; and the condition having been performed, there can be no doubt that the title of the defendants, John Thompson and wife, to the land in question, is good.
The conduct of the defendants, John and Diana Thompson, seems to have been not only just, but meritorious.
The deed from Diana Thompson to Richard McCurdy, is stated in the answer to have been executed as security merely, 'and having been destroyed or cancelled by the grantee, in pursuance of the agreement of the parties, cannot form the foundation of any claim of the present complainants. That deed was also void in itself, it having been executed by a feme covert without her husband’s joining with her. (See Sexton vs. Pickering, 3 Rand. R., 468.)
No relief is prayed against Carson McCurdy, the other defendant.
The bill must be dismissed with costs.
Bill dismissed.